Citation Nr: 0733450	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-18 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which, in pertinent 
part, denied entitlement to service connection for the above 
conditions.

In August 2005, the veteran provided testimony at a hearing 
before the undersigned at the Board in Washington, D.C.  A 
transcript of the hearing is of record.

The veteran's appeal was previously before the Board in March 
2007, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Hearing loss disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service.  

2.  Tinnitus was not present within one year of the veteran's 
discharge from service and is not etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


2.  Bilateral tinnitus was not incurred or aggravated during 
active service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in October 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  With respect to the fourth element of 
the VCAA, the October 2004 letter contained a notation that 
the veteran should provide VA with any evidence in his 
possession pertinent evidence to the claims on appeal.
The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the October 2004 letter.  While he did not 
receive information regarding the disability rating and 
effective date elements of his claim until June 2007, since 
the veteran's claims are being denied, no disability ratings 
or effective dates will be assigned.  Therefore, the veteran 
is not prejudiced by the delayed notice on these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including medical records from the VA Medical Center (VAMC).   
Additionally, the veteran has been provided a proper VA 
examination that yielded an adequate medical opinion.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred a bilateral hearing 
loss disability and bilateral tinnitus due to in-service 
noise exposure from his assignment to a tank battalion.  

Service medical records are negative for treatment or 
diagnoses pertaining to hearing loss or tinnitus, and the 
examination report for discharge in March 1953 shows that the 
veteran's ears were found to be normal upon clinical 
examination.

The post-service medical evidence of record shows that the 
veteran first sought treatment for his hearing loss 
disability in September 2004, more than fifty years after his 
separation from service, at the VAMC.  At that time, he was 
provided an audiological examination that established the 
presence of a bilateral hearing loss disability.  

In addition, the veteran was provided a VA audiological 
examination in October 2004.  He reported that his hearing 
loss was due to in-service exposure to tank guns and that he 
first noticed his hearing loss many years after discharge.  
The veteran also stated that he had experienced constant 
ringing in his ears since his active duty service.  The 
examiner noted that the veteran's post-service occupational 
history consisted of working in a bindery of a printing shop 
without hearing protection.  The diagnoses were bilateral 
tinnitus and severe bilateral sensorineural hearing loss.  

In a May 2007 addendum to the October 2004 examination 
report, the examiner noted that he had reviewed the veteran's 
claims folder.  He concluded that based on the veteran's 
post-service work history, the degree and configuration of 
the veteran's hearing loss, the veteran's normal hearing at 
the time of his separation from active duty service, and the 
absence of evidence of tinnitus or hearing loss until 2004, 
it would require speculation to link his tinnitus and hearing 
loss to service.

The record clearly shows current diagnoses of hearing loss, 
documented by audiological testing, and tinnitus.  His 
testimony as to in-service exposure to loud noise from the 
firing of guns is consistent with duties in an armored unit 
of the army.  Two of the three elements necessary for service 
connection-current disability and in service injury-are 
demonstrated.

The veteran has not clearly reported a continuity of 
symptomatology since service.  His testimony, and the history 
he provided to the VA examiners, is to the effect that he may 
have noticed some hearing loss immediately after the firing 
of guns in service, but that it went away.  With regard to 
tinnitus, he testified that he did not notice ringing in his 
ears until "right after" service.

The veteran testified that he did not seek treatment for 
hearing loss or tinnitus until 2004, more than 50 year after 
service, and there is no other evidence of hearing loss in 
service or in the decades immediately after service.  

Even if the veteran's testimony could be read as reporting 
hearing loss and ringing in his ears in the year immediately 
after service; and assuming arguendo that these conditions 
are subject to presumptive service connection as diseases of 
the central nervous system; there is no competent evidence 
demonstrating those conditions to a compensable degree during 
that presumptive period.

Further, the absence of any clinical evidence for decades 
after service and the vagueness of the veteran's testimony 
weighs the evidence against a finding that hearing loss or 
tinnitus were present in service or in the year immediately 
after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The only competent medical opinions as to the etiology of the 
current hearing loss and tinnitus are those of the VA 
examiner, who provided opinions against a link between the 
current disabilities and service.

In essence, the only opinion linking the current disabilities 
to service is that of the veteran.  As a lay person, he is 
not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The post-service medical evidence of record shows that the 
first evidence of the veteran's claimed disabilities was more 
than fifty years after his separation from active duty 
service.  In addition, the October 2004 VA examiner has 
opined that it would require speculation to link the 
veteran's disabilities to service.  The Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The Board therefore 
concludes that the evidence is against a nexus between his 
current bilateral hearing loss disability or bilateral 
tinnitus and his active duty service.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claims, and they are therefore, denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


